Scott, Judge,
delivered the opinion of the court.
It is generally true that a slave can only be manumitted by pursuing the course adopted by the statute. If one is detained in slavery, and claims his freedom on the ground of his having been manumitted, that act should be proved with the necessary formalities in order to establish his right to freedom. It is not necessary here to go into an examination *510of the circumstances under which a deed of emancipation will he presumed. But the question as to the status of colored persons arises in various other suits than in those for freedom. We have free colored persons among us. They are subject to the laws, and in return are entitled to their protection. Everybody knows that they are free and so regards them. They acquire property and contract as free persons. Under such circumstances no policy is subserved in suffering those who deal with them, when a resort to litigation becomes necessary, to exact strict proof that they have been freed in conformity to law. In many of the states, although the statutes point out a particular mode by which emancipation shall be effected, yet the courts have allowed slaves to be manumitted by implication and their right to freedom to be sustained by presuming a deed of emancipation. The case of Burke v. Negro Joe, 6 Gill & John. 138, was one for freedom. There, it was insisted for the master that a negro once a slave can make out his right to freedom against his former owner only by showing a manumission by deed, or last will and testament, made according to the acts of assembly in such cases provided. The court held that the general doctrine of presumption, as applied to patents, deeds, &c., is too well established now to require an examination, although directed by law to be recorded within a limited time, and to have no legal effect unless such requisites are complied with ; and that there was no reason why the indulgence of the presumption should not be extended to deeds of manumission. (Henderson v. Jason, 9 Gill, 483.) In the case of Legrand v. Donnell, 2 Pet. 664, arising under the laws of Maryland, the supreme court held that a devise of property to a slave by his master entitled a slave to his freedom by necessary implication. (Hall v. Mullen, 5 Har. & John. 184.) In North Carolina it was necessary to petition the courts for leave to emancipate slaves. Leave was granted upon filing the necessary bond. A bond never was filed; after a great lapse of time it was held that a bond might be presumed. (Cully v. Jones, 8 Iredell, 168.) In *511the state of South Carolina, in the case of Miller v. Reyne, 2 Hill, 592, it was held that a deed of manumission might be presumed.
The foregoing cases have been cited to show that the rule is not universal, that, where the law points out a mode by which emancipation shall be effected, that proof of freedom can be established in no other way — a rule which, if inflexible, would prove a great hardship in many cases, when we consider that it is a legal presumption that every negro is a slave when his condition or state is the subject of inquiry.
Under the circumstances of this case the court was not warranted in giving the instructions asked by the defendant. The case should have gone to the jury on the instructions given at the instance of the plaintiff.
The judgment is reversed and the cause remanded;
Judge Richardson concurring; Judge Napton concurs in reversing.